Citation Nr: 1701116	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  08-23 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1950 to March 1952.  The Veteran died in October 2006.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was previously before the Board in December 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as the Board is granting the appellant's claim in full the Board finds the appellant is not prejudiced by proceeding with the adjudication of the appellant's claim.  

The appellant was represented by a private attorney earlier in the appeal.  May 2016 correspondence between the RO and the appellant and the attorney notes the attorney is no longer the representative.  


FINDINGS OF FACT

1.  The Veteran died in October 2006.  The cause of death was determined to be cardiorespiratory arrest and metastatic cancer "probable lung primary" with a significant contributing cause of chronic obstructive lung disease (COPD).    

2.  At the time of the Veteran's death service connection had been established for posttraumatic stress disorder (PTSD), residuals of a cold injury to the bilateral lower extremities and left hand, frostbite of the left hand and bilateral feet, and malaria.   

3.  Resolving all reasonable doubt in the appellant's favor, the Veteran's lung cancer and COPD would not have occurred but for the use of tobacco products caused by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In addition, service connection may be granted for any disease diagnosed after separation from service, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Further, where the Veteran served continuously for ninety (90) or more days during a period of war, and if a malignant tumor became manifest to a degree of 10 percent or more within one year from the date of his termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially, and combined to cause death.  38 C.F.R. § 3.312 (c)(1).  A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312 (c)(3).

With respect to a tobacco-related disability, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a).  However, VA's Office of General Counsel has held that neither 38 U.S.C.A. § 1103(a), nor its implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to use of tobacco products after service.  VAOPGCPREC 6-2003 (October 28, 2003).  The questions that adjudicators must resolve with regard to a claim for service connection for a tobacco-related disability alleged to be secondary to a disability not service-connected on the basis of being attributable to the Veteran's use of tobacco products during service are: (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability. If these questions are answered in the affirmative, the secondary disability may be service-connected and may be considered as a possible basis for service connection of the Veteran's death. 

II.  Cause of Death 

The appellant contends service connection for cause of the Veteran's death is warranted due to his service-connected PTSD.  The appellant has asserted that the Veteran's PTSD caused him to smoke cigarettes which caused his fatal lung cancer.  The appellant stated that the Veteran reported that he did not start smoking until his active service when he used it to relieve combat related stress.  The appellant reported that anytime the Veteran thought of the Korean War he would smoke a cigarette.  The appellant also stated that the Veteran would smoke to relieve his stress and anxiety from his service-connected PTSD.  See, November 2012 statement.  

At the time of the Veteran's death he was service-connected for PTSD, evaluated as 100 percent disabling.  The Veteran's VA and private treatment records reflect continued treatment for severe PTSD as well as the Veteran's history of tobacco use.  

The Veteran's medical records reflect that the Veteran began smoking around the time of his active service.  A November 1993 private treatment record noted the Veteran was a smoker.  A July 1994 private treatment record noted the Veteran started smoking sometime between the ages of 15 and 19.  The Board notes the Veteran enlisted at the age of 18.  A July 1998 private treatment record noted the Veteran had smoked one pack a day for close to 50 years.  A March 2005 private treatment record noted the Veteran had been smoking for 52 years, which would indicate he began smoking in 1953, a year after his separation from active duty.  

The Veteran's medical records reflect that his PTSD caused stress and anxiety.  An April 2002 VA treatment record noted that the Veteran participated in a PTSD group meeting where he discussed things that caused him stress and healthy coping mechanisms to use in the future.  A letter from the Veteran's VA treatment provider in July 2003 noted the severity of the Veteran's PTSD to include recurrent intrusive memories and difficulty concentrating.  A September 2003 VA treatment record noted the Veteran attended PTSD group meeting where he discussed daily life stresses.

The Veteran's medical records note that he attempted to quit smoking but was never successful in doing so.  A March 2001 VA treatment record noted the Veteran had quit smoking at that time and had PTSD with chronic anxiety and depression.  An April 2002 private treatment record noted the Veteran stopped smoking in December.  However, a February 2003 private treatment record noted that the Veteran smoked one cigarette per day, indicating he was smoking again.  A November 2005 VA treatment record noted the Veteran attended a session to help him quit smoking.  The Veteran was given instructions for cessation behavior modifications to change in his smoking pattern.  The areas of habit, stress, and addiction were discussed with the Veteran.  The record indicated that the Veteran's depression scale was to be noted during the session, indicating a possible connection between the Veteran's depression level and smoking.  However, at this particular session the Veteran's depression scale was not noted.  A note from a session few days later indicated the Veteran discussed the triggers that caused him to smoke and how to deal with them.  A September 2006 private treatment record noted that despite being diagnosed with lung cancer the Veteran continued to smoke.  An October 2006 private treatment record notes the Veteran was prescribed a nicotine patch to assist with the cessation of smoking.

The appellant submitted two positive nexus opinions.  The Veteran's private treatment provider, Dr. J.H. provided an October 2006 letter indicating that she had treated the Veteran for "many years."  Dr. J.H. indicated that the Veteran had chronic obstructive lung disease secondary to long-time tobacco use, directly related to PTSD which developed after the Korean War.  Dr. J.H. concluded that the Veteran's death was "directly attributable to his smoking history due to PTSD, with the ultimate development of lung cancer, which then metastasized to his liver."  Additionally, the appellant submitted a December 2006 letter from the Veteran's psychologist, Dr. L.H. at the Vet Center.  Dr. L.H. indicated that he had treated the Veteran since September 2000 and his death was "felt to be significantly related to his chronic suffering with [PTSD]."  Dr. L.H. stated that the Veteran smoked cigarettes to alleviate the stress in his day to day life and added that, for the Veteran, the consequences of smoking outweighed the medical benefits of quitting.  Dr. L.H. concluded that "it was psychological priorities due to his PTSD that is felt a direct cause of his smoking and later development of lung cancer."

The appellant's claim was remanded by the Board most recently in December 2015.  The Board noted September and November 2015 VA opinions had been previously obtained but found them to be inadequate.  As such, the appellant's claim was remanded in order to obtain additional addendum opinions.   

In response to the December 2015 Board remand a January 2016 addendum opinion was obtained.  The opinion provider concluded that the Veteran's claimed condition was less likely than not incurred in or caused by his active service because his service treatment records (STRs) did not contain a notation of a "chronic on-going treatment or condition for lung cancer, COPD, or cardiac arrest."  The Board finds the January 2016 addendum opinion inadequate as the opinion provider seemingly relied impermissibly on the absence of in-service reports of a respiratory disorder and cardiac arrest.  The RO 

A February 2016 addendum opinion was also obtained.  The examiner noted that the Veteran's medical records did not contain notation of the Veteran using cigarettes to cope with his PTSD.  The examiner noted there was no scientific evidence supporting the notion that PTSD caused or contributed to the Veteran's death.  The examiner also concluded that the Veteran's PTSD did not cause him to use tobacco products after service.  The examiner noted "there is contradictory information in the scientific literature with regard to the associate between" PTSD and cigarette smoking.  The examiner concluded the October and December 2006 positive nexus opinions are speculative as they are made without scientific evidence to support their claims.  

The Board finds the February 2016 addendum opinion to be inadequate.  The examiner seemingly based his conclusions on the lack of scientific evidence supporting a connection between PTSD and cigarette smoking, but also noted that there is contradictory information in scientific literature regarding a connection between PTSD and cigarette smoking.  Additionally, the examiner seemingly dismissed the November and December 2006 positive nexus opinions on their failure to discuss scientific literature but failed to address the value of their opinions as treatment providers who have directly treated the Veteran for a substantial period of time.  

The Board finds the Veteran's medical records reflect PTSD which caused stress and anxiety, as well as a history of smoking beginning approximately at the time of the Veteran's separation from active duty.  The Board notes the record is otherwise divided between VA and non-VA medical professionals as to a nexus between the Veteran's cigarette smoking and PTSD.  Of those opinions, some are incomplete and one or more lack adequate rationales.  Affording the Veteran the benefit of the doubt on all points, the evidence indicates that service-connected PTSD caused the Veteran to use tobacco products after service; the Veteran's history of smoking was a substantial factor in causing secondary disabilities (COPD and lung cancer) and but for his smoking, the COPD would not have occurred.  Thus, the Veteran's COPD is service-connected.  The evidence is at least in equipoise as to whether the COPD caused lung cancer, which ultimately led to the Veteran's death.  Thus, service connection for the cause of the Veteran's death is warranted.  

ORDER

Entitlement to service connection for cause of the Veteran's death is granted.  




____________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


